NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 8 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BENJAMIN FREEMAN,                               No.    18-17352

                Plaintiff-Appellant,            D.C. No. 2:18-cv-01015-JAT-MHB

 v.
                                                MEMORANDUM*
STATE OF ARIZONA, Real party in
interest; et al.,

                Defendants-Appellees,

and

RUVACOBA, First Name Unknown; et al.,

                Defendants.

                   Appeal from the United States District Court
                            for the District of Arizona
                   James A. Teilborg, District Judge, Presiding

                              Submitted June 2, 2020**

Before:      LEAVY, PAEZ, and BENNETT, Circuit Judges.

      Benjamin Freeman appeals pro se from the district court’s judgment


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissing his 42 U.S.C. § 1983 action alleging various constitutional violations.

We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of

discretion a district court’s denial of leave to amend. Curry v. Yelp Inc., 875 F.3d

1219, 1224 (9th Cir. 2017). We vacate and remand.

      The district court properly dismissed Freeman’s operative complaint because

Freeman failed to allege facts sufficient to state a plausible claim. See Hebbe v.

Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010) (although pro se pleadings are

liberally construed, plaintiff must allege sufficient facts to state a plausible claim).

      However, the district court dismissed the operative complaint without

previously providing Freeman with notice of his claims’ deficiencies. See Akhtar

v. Mesa, 698 F.3d 1202, 1212 (9th Cir. 2012) (“A district court should not dismiss

a pro se complaint without leave to amend unless it is absolutely clear that the

deficiencies of the complaint could not be cured by amendment.”); Lopez v. Smith,

203 F.3d 1122, 1130-31 (9th Cir. 2000) (en banc) (remanding because the district

court failed to grant prisoner leave to amend his complaint to name the correct

defendants). We vacate the judgment and remand for the district court to provide

Freeman with an opportunity to amend his complaint.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).



                                            2                                     18-17352
      Freeman’s motion to dismiss defendant State of Arizona (Docket Entry No.

27) is granted. Freeman’s other pending motions are denied.

      VACATED and REMANDED.




                                       3                                 18-17352